FILED
                              NOT FOR PUBLICATION                            JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CARLOS MARTINEZ GUTIERREZ,                       No. 08-70436

                Petitioner,                      Agency No. A078-463-557

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                  On Remand From The United States Supreme Court

Before:         TALLMAN, CLIFTON, and CALLAHAN, Circuit Judges.**

       Carlos Martinez Gutierrez petitions for review of the Board of Immigration

Appeals’ (“BIA”) order upholding an immigration judge’s denial of cancellation of

removal under 8 U.S.C. § 1229b(a). In our original decision, we relied on

Mercado-Zazueta v. Holder, 580 F.3d 1102 (9th Cir. 2009), to hold that Martinez

Gutierrez could impute his father’s legal status to himself to meet the five-year




            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            Following the death of Judge Beezer, Judge Clifton was drawn to
replace Judge Beezer on the panel.
lawful permanent residence requirement under 8 U.S.C. § 1229b(a)(1). We

therefore granted the petition for review. Martinez Gutierrez v. Holder, 411 F.

App’x 121 (9th Cir. 2011) (unpublished). The Supreme Court granted certiorari,

Holder v. Martinez Gutierrez, 132 S. Ct. 71 (2011), and reversed our decision,

Holder v. Martinez Gutierrez, 132 S. Ct. 2011 (2012).

      Because Mercado-Zazueta is no longer valid precedent on the issue of

imputation under 8 U.S.C. § 1229b, see Sawyers v. Holder, — F.3d — , 2012 WL

2507513 (9th Cir. June 29, 2012) (per curiam), we now reject Martinez Gutierrez’s

imputation argument concerning his father’s lawful permanent residence.

      As the parties do not dispute that Martinez Gutierrez, on his own, lacks the

requisite lawful permanent residence, we uphold the BIA’s decision to deny

cancellation of removal.

      PETITION FOR REVIEW DENIED.




                                         2                                   08-70436